significant index no 200619u290 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb in re company this letter constitutes notice that the conditional waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date which was granted in our ruling letter dated date has been modified by changing the deadline by which an agreement must be reached with the pension_benefit_guaranty_corporation pbgc on securing repayment of the waived amount from days from the date of the original ruling letter to date according to information submitted with the request a tentative agreement on security was being negotiated with the pbgc before the original deadline however the negotiations with the pbgc could not be completed before the original deadline expired the final documents were signed on date and the security arrangement was completed on date this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in’ to the manager ep compliance unit in _ and to your authorized representative pursuant to a power_of_attorney on file in this office 2a be lf you require further assistance in this matter please contact sincerely yours q carol d gold director employee_plans
